Citation Nr: 1422136	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-14 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral knee condition to include as secondary to his left and right great toe hallux valgus.

3.  Entitlement to service connection for lumbar degenerative disc disease to include as secondary to his left and right great toe hallux valgus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 and February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of a bilateral knee and back conditions as secondary to service connected bilateral hallux valgus of the great toe addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss disability as a result of service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases, to include sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends he has bilateral hearing loss disability that is attributable to significant noise exposure during service.  The Veteran's military occupational specialty (MOS) was an ordinance mechanic.  The Veteran asserts he worked around aircrafts and he did not wear hearing protection while in service.  Based on the above, the Board finds the Veteran was exposed to significant noise exposure.  

The Veteran has a current bilateral hearing loss disability. See May 2009 VA examination.  Thus, the remaining question is whether there is a nexus between the Veteran's current disability and service.

The Veteran's service treatment records do not contain an exit examination but weigh in favor of the Veteran's claim.  The Veteran's hearing was normal upon entry into service and two subsequent audiological evaluations reflect threshold shifts in August 1970 and January 1971; some degree of hearing loss was noted at 1000 Hertz in the left ear during the August 1970 evaluation.  Significantly, the May 2009 VA examiner did not render a negative opinion.  Rather, the VA examiner explained that he was merely unable to provide a nexus opinion without resorting to mere speculation due to the lack of a separation examination.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The Veteran essentially contends that he has a bilateral knee and back condition due to his service connected bilateral hallux valgus of the great toe.

The Veteran has submitted relevant VA treatment records in support of his claim.  The submissions from the Veteran of VA treatment records beyond November 2008 suggest there are VA treatment records not yet associated with the file.  On remand, updated VA treatment records must be associated with the claims file.  

The May 2009 VA examiner provided a negative nexus opinion regarding the Veteran's knee and foot conditions explaining that hallux valgus associated findings usually involve painful complications of the first metatarsal phalangeal joint.  However, the opinion appears to be incomplete as it ended with a statement of "therefore, foot."  In addition, the VA examiner did not address positive nexus opinions provided in VA podiatry consultations from June 24, 2008 or February 24, 2009.  Further, the VA examiner indicated the claims file was reviewed but did not review the service treatment records contained within the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these deficiencies, the Board finds an addendum opinion to include a review of the service treatment records and pertinent records is needed prior to the adjudication of the claim.  

There is an indication a VA back examination was conducted on March 10, 2012, as cited in the December 2012 supplemental statement of the case and the March 2012 rating decision.  On remand, this examination report must be associated with the claims file and an addendum opinion provided, if deemed necessary based on the receipt of additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Orlando VAMC from beyond November 2008 and associate the March 10, 2012 VA spine examination with the file.  Efforts to obtain these records must be reflected in the claims file.  If it is determined that the report of the March 2012 VA examination is unavailable, or that such an examination did not occur, this should be noted and explained in the claims file.

2.  Upon receipt of the updated treatment records and associating the March 2012 VA spine examination with the file, ensure the 2012 spine examiner reviewed a complete record and addressed pertinent records in the opinion provided regarding the etiology of any spine condition on a direct or secondary basis, if not, request an addendum opinion, or a full examination, if deemed necessary. 

3.  After any development deemed necessary is completed, the RO should then return the claims file to the May 2009 VA examiner to determine the etiology of the Veteran's bilateral knee disability on a direct or secondary basis.  If the examiner determines that an additional examination is necessary, or if the May 2009 VA examiner is unavailable, an examination to address the below question should be scheduled.

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition, is etiologically related to his active service or caused or permanently worsened (aggravated) by his service-connected disabilities (bilateral great toe hallux valgus). 

The examiner should reconcile any opinion with all other clinical evidence of record including the positive nexus opinions provided in the June 24, 2008 and February 24, 2009 VA podiatry notes.  A complete rationale should be provided for any opinion expressed.

4.  Then, the claims for service connection of a bilateral knee and low back disability must be readjudicated, including on a secondary service connection basis.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


